Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO

U.S. PLEDGE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO U.S. PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 27, 2012 and is entered into by and among HAWKER BEECHCRAFT,
INC., a Delaware corporation (“Holdings”), HAWKER BEECHCRAFT ACQUISITION
COMPANY, LLC (the “U.S. Borrower”), the Subsidiary Parties party hereto and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse, Cayman
Islands Branch and in its capacity as collateral agent for the Secured Parties,
the “Agent”) and is made with reference to that certain U.S. Pledge and Security
Agreement entered into as of March 26, 2007 by and among Holdings, the U.S.
Borrower, the Subsidiary Parties from time to time a party thereto, and the
Agent (as amended, supplemented or otherwise modified from time to time prior to
giving effect to this Amendment, the “Existing Pledge and Security Agreement”;
the Existing Pledge and Security Agreement as amended by this Amendment and as
further amended, supplemented or otherwise modified from time to time, the
“Pledge and Security Agreement”). Capitalized terms used herein without
definition shall have the meanings given to such terms in the Pledge and
Security Agreement or in the Credit Agreement.

RECITALS

WHEREAS, the Grantors have requested that the Agent (at the direction of the
Required Lenders) agree to amend the Existing Pledge and Security Agreement as
provided for herein; and

WHEREAS, subject to certain conditions set forth herein, the Agent (at the
direction of the Required Lenders) is willing to agree to such amendment of the
Existing Pledge and Security Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

Section 1.1 Amendment to Section 1.3: Definitions of Certain Terms Used Herein.

(a) Section 1.3 of the Existing Pledge and Security Agreement is hereby amended
by adding the following definitions in proper alphabetical sequence:

“Effective Date Senior Aircraft Security Agreements” means, collectively, the
Senior Aircraft Security Agreement and the Wells Senior Aircraft Security
Agreement (as such terms are defined in the Third Amendment).

“Excepted Equipment” means aircraft or aircraft engines in which the grant of a
perfected security interest in favor of the Agent pursuant to a filing with the
FAA or the



--------------------------------------------------------------------------------

International Registry would not be permitted by applicable law, including,
without limitation, International Traffic in Arms Regulations or Export
Administration Regulations or in which a security interest may not be perfected
by filing a security agreement with the FAA.

“Excluded Deposits” means segregated deposits given by customers on or after the
Third Amendment Effective Date in connection with bona fide contracts to
purchase aircraft.

“FAA” means the United States Federal Aviation Administration.

“International Interest” has the meaning provided in the Convention on
International Interests in Mobile Equipment (the “Convention”) and Protocol
thereto on Matters Specific to Aircraft Equipment (the “Protocol”) concluded in
Cape Town in November 2001 (the Convention and the Protocol, each, in the
official English language text thereof, are collectively referred to herein as
the “Cape Town Convention”).

“International Registry” means shall mean the international registry created
pursuant to the Cape Town Convention.

“Newly Registered Aircraft” has the meaning specified in Section 4.1(e)(i).

“Post-Effective Date Senior Aircraft Security Agreement” has the meaning
specified in Section 4.1(h).

“Senior Aircraft Security Agreement” has the meaning specified in the Third
Amendment.

“Specified Aircraft” means (a) an aircraft set forth in Schedule 1 to the Senior
Aircraft Security Agreement or the Wells Senior Aircraft Security Agreement, in
each case as of the Third Amendment Effective Date, (b) an aircraft owned by the
Grantors, directly or indirectly, as of the Third Amendment Effective Date as
set forth in Exhibit A of the Third Amendment Officer’s Certificate, (c) any
aircraft deemed to constitute a Specified Aircraft pursuant to the proviso to
Section 4.1(h) and (d) any other aircraft Designated as Senior Tranche
Collateral pursuant to Section 5.5(c) below.

“Specified Collection Account” means a deposit account of the U.S. Borrower
specified in writing by the U.S. Borrower to the Agent as the “Specified
Collection Account” upon execution of a control agreement with respect thereto.

“Specified Engines” means (a) the aircraft engines owned by the Grantors,
directly or indirectly, as of the Third Amendment Effective Date as set forth in
Exhibit A of the Third Amendment Officer’s Certificate (as updated pursuant to
Section 5.5(f)) and (b) any other aircraft engine Designated as Senior Tranche
Collateral pursuant to Section 5.5(b) below. An aircraft engine owned by any
Grantor shall cease to constitute a Specified Engine upon (i) Disposition
thereof by such Grantor to a Person other than an Affiliate of Grantors in
connection with a bona fide sale or (ii) the issuance by the FAA of an FAA
registration number for the airframe for which such aircraft engine has been
designated for installation by any Grantor.

 

2



--------------------------------------------------------------------------------

“Termination Date” means the date on which the Forbearance Period (as defined in
the Third Amendment) shall terminate.

“Third Amendment Officer’s Certificate” means the certificate of the Chief
Financial Officer of the U.S. Borrower provided to the Agent on the Third
Amendment Effective Date with respect to aircraft and engines owned by the
Grantors as of such date.

“Wells Senior Aircraft Security Agreement” has the meaning specified in the
Third Amendment.

“WIP Aircraft” means a work-in-process aircraft owned by the Grantors, directly
or indirectly, as of the Third Amendment Effective Date as set forth in Exhibit
B-1 or B-2 of the Third Amendment Officer’s Certificate (excluding any such
aircraft deemed to constitute a Specified Aircraft pursuant to the proviso to
Section 4.1(h)).

(b) The definition of “Excluded Assets” in the Existing Pledge and Security
Agreement is hereby amended by deleting “[Reserved]” from clause (e) thereof and
substituting the following therefor:

“Excluded Deposits”.

Section 1.2 Amendment to Section 4.1(c): Further Assurances. Section 4.1(c) of
the Existing Pledge and Security Agreement is hereby amended by deleting clause
(f) in its entirety and substituting the following therefor:

“(f) the actions specified in Section 4.2(c), Section 4.4, Section 4.7 and
Section 4.11.”

Section 1.3 Amendment to Section 4.1(d): Aircraft Collateral. Section 4.1(d) of
the Existing Pledge and Security Agreement is hereby deleted in its entirety and
the following is hereby substituted therefor:

“(d) Aircraft Collateral (Specified Aircraft and WIP Aircraft). Each Grantor
agrees that it shall cooperate with the Agent to perfect all security interests
in favor of the Agent, for the benefit of the Secured Parties, in Specified
Aircraft or WIP Aircraft:

(A) constituting Transportation Fleet Aircraft by filing an Aircraft Security
Agreement with the FAA not more than sixty (60) days (or such longer period as
may be agreed by the Agent in its sole discretion) following the Closing Date
for the Transportation Fleet as of the Closing Date, and by supplement thereto
within sixty (60) Business Days after aircraft are added to or removed from the
Transportation Fleet;

(B) constituting Demonstration Fleet Aircraft by filing an Aircraft Security
Agreement with the FAA not more than one hundred eighty (180) days (or such
longer period as may be agreed by the Agent in its sole discretion) after the
Closing Date for

 

3



--------------------------------------------------------------------------------

Demonstration Fleet Aircraft as of the Closing Date, and by supplement thereto
within one hundred eighty (180) Business Days after aircraft are added to or
removed from the Demonstration Fleet; and

(C) that constitutes a newly-manufactured aircraft for which a U.S. Federal
Aviation certificate of airworthiness has been received, by filing an Aircraft
Security Agreement with the FAA not more than one hundred eighty (180) days (or
such longer period as may be agreed by the Agent in its sole discretion) from
receipt of U.S. Federal Aviation certificate of airworthiness in respect of such
newly-manufactured aircraft.”

Section 1.4 Amendment to Section 4.1(e). Section 4.1(e) of the Existing Pledge
and Security Agreement is hereby deleted in its entirety and the following is
hereby substituted therefor:

“(e) Aircraft Collateral.

(i) From and after the Third Amendment Effective Date, the Grantors shall not
request the issuance by the FAA of an FAA registration number for any airframe
or aircraft not registered with the FAA as of the Third Amendment Effective Date
unless (A) such aircraft is airworthy and (B) such Grantor applies for a
certificate of airworthiness from the FAA concurrently with such registration
(any aircraft subject to any such registration, a “Newly Registered Aircraft”).

(ii) Each Grantor agrees that it shall cooperate with the Agent to perfect all
security interests in favor of the Agent, for the benefit of the Secured
Parties, in any Newly Registered Aircraft by filing an Aircraft Security
Agreement with the FAA and registering an International Interest with the
International Registry as soon as practicable upon, and in any event within two
(2) Business Days (or such later date as Agent shall agree in its sole
discretion) of, issuance by the FAA of an FAA registration number for such
aircraft.”

Section 1.5 Addition of Sections 4.1(h), (i) and (j). Section 4.1 of the
Existing Pledge and Security Agreement is hereby amended to insert the following
new paragraphs (h), (i) and (j) at the end thereof:

“(h) Post-Closing Requirement. Without limiting Section 4.1(d), each Grantor
agrees that (i) it shall cooperate with the Agent to perfect all security
interests in the Specified Aircraft, WIP Aircraft and Specified Engines and all
propellers owned by the Grantors as of the Third Amendment Effective Date (other
than those subject to the Effective Date Senior Aircraft Security Agreements) by
(x) filing an Aircraft Security Agreement, in form and substance reasonably
satisfactory to the Agent, with the FAA naming the Agent as secured party (each,
a “Post-Effective Date Senior Aircraft Security Agreement”) and registering an
International Interest with the International Registry not more than seven
(7) Business Days (or such longer period as may be agreed to by the Agent in its
sole discretion) from the Third Amendment Effective Date, and (y) taking all
other action as necessary or advisable so that the Agent shall have a first
priority perfected security interest in such aircraft, aircraft engines and
propellers. Each Post-Effective Date Senior Aircraft Security Agreement shall
specify the following:

(A) the security interest in favor of the Agent in the Specified Aircraft, the
Specified Engines and all propellers owned by the Grantors as of the Third
Amendment Effective Date shall be for the benefit of the Agent and the Senior
Tranche Lenders and shall secure solely the Senior Tranche Obligations and
certain Obligations owing favor of Agent (in a manner similar to the Effective
Date Senior Aircraft Security Agreements); and

 

4



--------------------------------------------------------------------------------

(B) the security interest in favor of the Agent in the WIP Aircraft shall be for
the benefit of the Secured Parties and shall secure (x) the Senior Tranche
Obligations and certain Obligations owing in favor of Agent (in a manner similar
to the Effective Date Senior Aircraft Security Agreements) and (y) all other
Secured Obligations in an amount, in the case of this clause (y), equal to the
excess, if any, of (1) the aggregate value of the Grantors’ inventory of
airframes, aircraft and parts maintained for production of commercial aircraft
upon which the Agent for the benefit of the Secured Parties has a perfected
first-priority security interest as of the Third Amendment Effective Date over
(2) the aggregate value of the Grantors’ inventory of airframes, aircraft and
parts maintained for production of commercial aircraft upon which the Agent for
the benefit of the Secured Parties has a perfected first-priority security
interest as of the Termination Date;

provided, that upon any aircraft set forth on Exhibit B-1 to the Third Amendment
Officer’s Certificate obtaining an airworthiness certificate from the FAA,
(i) such aircraft shall be deemed to thereafter constitute a Specified Aircraft
for all purposes of this Agreement and (ii) such aircraft shall be excluded from
the determination of the amount set forth in the foregoing clause (B)(y). The
Grantors shall not obtain airworthiness certificates from the FAA with respect
to any aircraft except in the ordinary course of business consistent with past
practice.

(i) Engines and Propellers. Each Grantor agrees that it shall cooperate with the
Agent to perfect all security interests in favor of the Agent, for the benefit
of the Secured Parties, in any aircraft engine and propeller owned by any
Grantor, directly or indirectly (other than Specified Engines), to the extent
subject to the regime for perfection of security interests provided for by, in
the case of the following clause (i), the FAA, and in the case of the following
clause (ii), the International Registry, by:

(i) (A) in the case of any aircraft engine that ceases to be a Specified Engine
as a result of the operation of clause (ii) of the second sentence of the
definition of “Specified Engines”, filing an Aircraft Security Agreement with
the FAA as soon as practicable upon, and in any event within two (2) Business
Days of, such aircraft engine so ceasing to be a Specified Engine and (B) in the
case of any other aircraft engine or propeller, filing an Aircraft Security
Agreement with the FAA as soon as practicable upon, and in any event within four
(4) Business Days of, such Grantor acquiring ownership thereof; and

 

5



--------------------------------------------------------------------------------

(ii) (A) in the case of any aircraft engine that ceases to be a Specified Engine
as a result of the operation of clause (ii) of the second sentence of the
definition of “Specified Engines”, registering an International Interest with
the International Registry as soon as practicable upon, and in any event within
two (2) Business Days of, such aircraft engine so ceasing to be a Specified
Engine and (B) in the case of any other aircraft engine or propeller,
registering an International Interest with the International Registry as soon as
practicable upon, and in any event within four (4) Business Days of, such
Grantor acquiring ownership thereof.

Any time period specified for delivery or filing of any document pursuant to
this paragraph (i) may be extended by the Agent in its sole discretion.

(j) Excepted Equipment. Notwithstanding anything to the contrary in this
Section 4.1, no Grantor shall be required to file any Aircraft Security
Agreement with the FAA or register any International Interest with the
International Registry, in each case, with respect to any Excepted Equipment.”

Notwithstanding anything herein or in the other Loan Documents to the contrary,
with respect to the assets on which Liens are or are intended to be granted
pursuant to the Effective Date Senior Aircraft Security Agreements or any
Post-Effective Date Senior Aircraft Security Agreement, the parties hereto each
reserve all rights with respect to the validity, enforceability and perfection
of the Liens of the Agent thereon as of the date hereof before giving effect to
such agreements and any filing or registration made with respect thereto.

Section 1.6 Amendment to Section 4.11: Bank Accounts. Section 4.11 of the
Existing Pledge and Security Agreement is hereby amended and restated in its
entirety as follows:

“Section 4.11. Bank Accounts.

(a) The Grantors shall (i) within thirty (30) days of the Third Amendment
Effective Date (or such later date as Agent shall agree in its sole discretion),
implement control agreements, in form and substance reasonably satisfactory to
Agent, relating to such of Grantors’ deposit accounts as Agent shall request and
(ii) prior to opening any new deposit accounts from and after the Third
Amendment Effective Date, implement control agreements, in form and substance
reasonably satisfactory to Agent, with respect to such accounts; provided, that
in the case of each of the foregoing clauses (i) and (ii), no such control
agreement shall be required with respect to (x) any deposit account or accounts
which, individually or in the aggregate, have average daily balances not in
excess of $1,000,000, (y) any deposit account in which only Excluded Deposits
are maintained or (z) any deposit account that is (1) a bona fide payroll,
employee benefits, tax or escrow account, (2) a disbursement account containing
amounts on deposit not materially greater than expected disbursements in
accordance with past practices, (3) a zero balance account or (4) held outside
of the United States.

(b) From and after delivery to the Agent of a control agreement with respect to
the Specified Collection Account, each Grantor shall cause all proceeds of the
sale of

 

6



--------------------------------------------------------------------------------

Specified Aircraft and Specified Engines to be deposited to the Specified
Collection Account promptly following receipt thereof (and in any event with two
Business Days following receipt of available funds). No funds shall be deposited
to the Specified Collection Account other than proceeds of sales of Specified
Aircraft and Specified Engines. The Grantors shall utilize the proceeds of each
withdrawal from the Specified Collection Account in accordance with the Approved
Budget (subject to variances permitted pursuant to Section 6.11 of the Credit
Agreement).

(c) Subject to paragraphs (a) and (b) above, each Grantor shall continue its
cash management practices from and after the Third Amendment Effective Date
generally in accordance with its practices prior to the Third Amendment
Effective Date.”

Section 1.7 Addition of new Section 4.12: Foreign Registration of Aircraft.
Section 4.12 is hereby added to the Existing Pledge and Security Agreement as
follows:

“Section 4.12. Foreign Registration. The Grantors shall not permit any aircraft
owned by any Grantor to be registered with a foreign Governmental Authority
without the written consent of Agent, it being understood that registrations
with the International Registry shall not be subject to this Section 4.12.”

Section 1.8 Addition of new Section 5.5: Designation as Senior Tranche
Collateral. Section 5.5 is hereby added to the Existing Pledge and Security
Agreement as follows:

“5.5. Designation as Senior Tranche Collateral.

(a) Defined Terms. For purposes of this Section 5.5:

“Aggregate Available Value” means, as any time, an amount equal to (i) the
aggregate Value of all Specified Aircraft sold following the Third Amendment
Effective Date minus (iii) the aggregate Value of all aircraft Designated as
Senior Tranche Collateral following the Third Amendment Effective Date.

“Designate as Senior Tranche Collateral” means, with respect to any asset
subject to an Aircraft Security Agreement delivered after the Third Amendment
Effective Date pursuant to Section 4.1(e), to cause the obligations secured by
such asset pursuant to such Aircraft Security Agreement to be limited solely to
(a) Obligations described in clause first of Section 2.16(a) of the Credit
Agreement and (b) the Senior Tranche Obligations. The Grantors and Agent agree
that each Aircraft Security Agreement executed after the Third Amendment
Effective Date pursuant to Section 4.1(e) shall specify a process reasonably
acceptable to the parties providing for a mechanism to cause such assets to
secure solely such obligations described in the foregoing clauses (a) and (b),
to the extent any such assets are Designated as Senior Tranche Collateral.

“Initial Aggregate Specified Engine Value” means the aggregate Value of the
aircraft engines constituting Specified Engines as of the Third Amendment
Effective Date.

 

7



--------------------------------------------------------------------------------

“Termination Date Specified Engine Value” means the aggregate Value of the
aircraft engines constituting Specified Engines as of the Termination Date.

“Value” means, (a) with respect to any aircraft engine, an amount equal to 60%
of the cost of such engine when first acquired (other than from an Affiliate) by
any Grantor, (b) with respect to any newly manufactured aircraft, the applicable
Grantor’s list price for such model of aircraft as of the Third Amendment
Effective Date, (c) with respect to any used aircraft, the “Aircraft Bluebook
Price Digest” price therefor as of the date of any Disposition thereof and
(d) with respect any demo aircraft, an amount equal to 97% of the applicable
Grantor’s list price as of the Third Amendment Effective Date for the applicable
model.

(b) Engines. Upon the occurrence of the Termination Date, if the Termination
Date Specified Engine Value shall be less than the Initial Aggregate Specified
Engine Value, promptly upon the request of the U.S. Borrower, the Agent shall
Designate as Senior Tranche Collateral aircraft engines (other than aircraft
engines attached to aircraft) selected in accordance with the following
sentence. The Agent and the U.S. Borrower shall cooperate reasonably in
selecting for designation aircraft engines (i) of similar models and types as
the aircraft engines that ceased to constitute Specified Engines after the Third
Amendment Effective Date (to the extent of aircraft engines available to be
Designated as Senior Tranche Collateral) and (ii) having an aggregate Value as
closely as reasonably possible matching (but not exceeding) such deficiency;
provided, that the aggregate Value of aircraft engines Designated as Senior
Tranche Collateral shall not, together with the aggregate cash proceeds received
by the Grantors after the Third Amendment Effective Date in respect of sales of
Specified Aircraft, exceed $40,000,000.

(c) Aircraft. Upon the sale of a Specified Aircraft, the U.S. Borrower shall
provide written notice to the Agent of (a) the date of consummation of such
sale, (b) the aircraft subject to such sale, (c) the Value of such aircraft,
(d) the cash proceeds in respect of the sale of such aircraft received after the
Third Amendment Effective Date, (e) the aggregate cash proceeds received by the
Grantors after the Third Amendment Effective Date in respect of the sale of
Specified Aircraft and (f) the Aggregate Available Value after giving effect to
such sale. Promptly upon receipt of such notice, the Agent shall Designate as
Senior Tranche Collateral one or more Newly Registered Aircraft selected in
accordance with the following sentence. The Agent and the U.S. Borrower shall
cooperate reasonably in selecting Newly Registered Aircraft for designation as
follows:

(i) if the Specified Aircraft sold is a jet, (A) a jet of the same model shall
be selected and (B) if no jet of the same model is available for designation,
one or more jets of different models and propeller aircraft shall be selected
having an aggregate Value as closely as reasonably possible matching (but not
exceeding) such Aggregate Available Value (with jets of different models being
selected first to the extent available and to the extent such jets can be
selected without exceeding such Aggregate Available Value); and

(ii) if the Specified Aircraft sold is a propeller plane, (A) a propeller plane
of the same model shall be selected and (B) if no propeller plane of the

 

8



--------------------------------------------------------------------------------

same model is available for designation, one or more propeller planes of
different models and jets shall be selected having an aggregate Value as closely
as reasonably possible matching (but not exceeding) such Aggregate Available
Value (with propeller planes of different models being selected first to the
extent available and to the extent such propeller planes can be selected without
exceeding such Aggregate Available Value).

(d) Cap. Notwithstanding anything to the contrary herein, the Agent shall not be
obligated to Designate as Senior Tranche Collateral any assets in connection
with any sale of a Specified Aircraft occurring after the earlier to occur of
(i) the Termination Date or (ii) the sale of a Specified Aircraft as a result of
which (such sale, the “Final Designation Sale”) the aggregate cash proceeds
received by the Grantors after the Third Amendment Effective Date in respect of
sales of Specified Aircraft shall exceed $40,000,000. In the case of the Final
Designation Sale, for the purposes of paragraph (c) above, the Value of the
related Specified Aircraft shall be reduced by a percentage equal to (A) the
excess described in the foregoing clause (ii) divided by (B) the total cash
proceeds received in respect of such sale.

(e) Specified Engine Update. As soon as practicable after, and in any event
within five (5) Business Days of, the Third Amendment Effective Date (or such
later date as Agent shall agree in its sole discretion), the U.S. Borrower shall
deliver to the Agent an update to the Third Amendment Officer’s Certificate
setting forth the aircraft engines owned by the Grantors as of the Third
Amendment Effective Date (to the best of its knowledge following reasonable
diligence).

(f) No Condition. For the avoidance of doubt, it shall not be a condition to the
sale of any Specified Aircraft that any aircraft be Designated as Senior Tranche
Collateral.”

ARTICLE II

CONDITIONS TO EFFECTIVENESS

Section 2.1 Effectiveness. This Amendment shall become effective as of the date
hereof only upon the satisfaction of all of the following conditions precedent
(the date of satisfaction of such conditions being referred to herein as the
“First Amendment to Pledge and Security Agreement Effective Date”):

(a) Execution. The Agent shall have received a counterpart signature page of
this Amendment duly executed by each of the Grantors; and

(b) Representations and Warranties. The representations and warranties contained
in Section 2.2 of this Amendment are and will be true and correct in all
material respects on and as of the First Amendment to Pledge and Security
Agreement Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

9



--------------------------------------------------------------------------------

Section 2.2 Representations and Warranties. In order to induce the Agent (at the
direction of the Required Lenders) to enter into this Amendment and to amend the
Pledge and Security Agreement in the manner provided herein, each Grantor
represents and warrants to the Agent, that the following statements are true and
correct in all material respects:

(a) Enforceability. This Amendment has been duly executed and delivered by each
Grantor party hereto and each of this Amendment and the Pledge Agreement as
amended hereby is the legal, valid and binding obligation of each Grantor, and
is enforceable against each Grantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles relating to enforceability; and

(b) Authorization; No Conflicts. Its execution, delivery and performance of this
Amendment and the Pledge Agreement as amended hereby, are within each Grantor’s,
as applicable, corporate or limited liability company powers and have been duly
authorized by all necessary corporate, limited liability company and, if
required, stockholder action of each Grantor. The execution, delivery and
performance of this Amendment and the Existing Pledge Agreement as amended
hereby (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, including the FAA,
except (A) such as have been obtained or made and are in full force and effect,
(B) for filings and registrations necessary to perfect Liens created pursuant to
the Loan Documents, or (C) consents or approvals the failure of which to obtain
would not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Requirement of Law applicable to any Grantor or any of
the Restricted Subsidiaries which would result in a Material Adverse Effect,
(c) will not result in a default under any Material Indebtedness, and (d) will
not result in the creation or imposition of any Lien on any asset of any Grantor
or any of the Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

(c) Aircraft and Aircraft Engines. As of the date hereof, to the Grantors’
knowledge after appropriate due inquiry, the aircraft and aircraft engines
subject to the Effective Date Aircraft Security Agreements constitute a true,
complete and correct list of each aircraft registered with the FAA owned by the
Grantors, directly or indirectly, and each aircraft engine owned by the
Grantors, directly or indirectly, other than (x) any aircraft or aircraft engine
owned by the Grantors, directly or indirectly, subject to an Aircraft Security
Agreement (other than the Effective Date Aircraft Security Agreements) as of the
date hereof, (y) any aircraft or aircraft engines separately identified in the
Third Amendment Officer’s Certificate; provided, that, with respect to aircraft
engines, this clause (y) shall be deemed to (i) include any other aircraft
engines owned by the Grantors as of the date hereof and (ii) exclude any
aircraft engines set forth in such certificate which have been sold by the
Grantors since March 7, 2012 pursuant to a disposition in the ordinary course to
a Person other than an Affiliate of the Grantors, and (z) Excluded Equipment

 

10



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 References to and Effect on the Pledge and Security Agreement and
the Other Loan Documents.

(a) On and after the First Amendment to Pledge and Security Agreement Effective
Date, each reference in the Pledge and Security Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Pledge
and Security Agreement, and each reference in the other Loan Documents to the
“Pledge and Security Agreement”, “thereunder”, “thereof” or words of like import
referring to the Pledge and Security Agreement shall mean and be a reference to
the Existing Pledge and Security Agreement as amended by this Amendment.

(b) Except as specifically amended by this Amendment, the Existing Pledge and
Security Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(c) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Pledge and Security Agreement
or any of the other Loan Documents.

Section 3.2 Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Section 3.3 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

Section 3.4 Facsimile or Electronic Signatures. This Amendment may be executed
by fax or electronic mail, in PDF format, and no party hereto may contest this
Amendment’s validity solely because a signature was faxed or otherwise sent
electronically.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Amendment as
of the date first above written.

 

HAWKER BEECHCRAFT, INC. By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer HAWKER
BEECHCRAFT ACQUISITION COMPANY, LLC By: HAWKER BEECHCRAFT, INC., its Sole Member
By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer HAWKER
BEECHCRAFT CORPORATION By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer HAWKER
BEECHCRAFT GLOBAL CUSTOMER SUPPORT CORPORATION By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to U.S. Pledge and Security Agreement]



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT FINANCE CORPORATION By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: President, Chief Financial Officer and Treasurer
ARKANSAS AEROSPACE, INC. By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: President and Chief Financial Officer HAWKER
BEECHCRAFT QUALITY SUPPORT COMPANY By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer TRAVEL AIR
INSURANCE COMPANY, LTD. By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: President and Treasurer HAWKER BEECHCRAFT REGIONAL
OFFICES, INC. By:  

/s/ K.J. Tjon

  Name: K.J. Tjon   Title: Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to U.S. Pledge and Security Agreement]



--------------------------------------------------------------------------------

TRAVEL AIR INSURANCE COMPANY (KANSAS) By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   President and Treasurer BEECHCRAFT AVIATION
COMPANY By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   President, Chief Financial Officer and Treasurer
HAWKER BEECHCRAFT NOTES COMPANY By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   Chief Financial Officer and Treasurer HAWKER
BEECHCRAFT HOLDING, INC. By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   President, Chief Financial Officer and Treasurer
HAWKER BEECHCRAFT INTERNATIONAL DELIVERY CORPORATION By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   President, Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to U.S. Pledge and Security Agreement]



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT DEFENSE COMPANY, LLC

 

By: HAWKER BEECHCRAFT CORPORATION, its Sole Member

By:  

/s/ K.J. Tjon

  Name:   K.J. Tjon   Title:   Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to U.S. Pledge and Security Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Didier Siffer

  Name: Didier Siffer   Title: Authorized Signatory By:  

/s/ Megan Kane

  Name: Megan Kane   Title: Authorized Signatory

 

[Signature Page to First Amendment to U.S. Pledge and Security Agreement]